Exhibit 10.2

IMAX CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

As amended and Restated as of January 1, 2006



--------------------------------------------------------------------------------

IMAX CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE I

Definitions

For purposes of this IMAX Corporation Supplemental Executive Retirement Plan,
the following words and phrases shall have the following meanings.

1.1 “Actuarial Equivalent” and “Actuarially Equal” mean a benefit of equal
actuarial value to another benefit determined by using the following actuarial
assumptions:

(a) Interest

The lesser of (x) 7% or (y) the interest rate used by the Pension Benefit
Guaranty Corporation as of the first day of the Plan year in which falls the
Annuity Starting Date to value a benefit upon termination of an insufficient
trusteed single-employer plan.

(b) Mortality

The UP-1984 Mortality Table.

(c) Cost of Living

As of any Annuity Starting Date, a fraction, not less than one, the numerator of
which shall be the Cost-of-Living Index for the October immediately preceding
such Annuity Starting Date and the denominator of which shall be the Cost of
Living Index for the immediately preceding October.

1.2 “Affiliate” means any partnership, association, corporation, trust, limited
liability company or other business entity directly or indirectly controlling,
controlled by or under common control with the Company.

1.3 “Annuity Starting Date” means the day specified in Article III hereof.

1.4 “Benefit” means (i) with respect to a Participating Executive, the benefit
earned by such Participating Executive under the Plan, including without
limitation, the spousal benefit described in Section 3.6 and (ii) with respect
to a Surviving Spouse, the benefit to which such Surviving Spouse is entitled
under Section 3.6 of the Plan.

1.5 “Cause” shall have the meaning ascribed to such term under the Participating
Executive’s employment agreement with the Company dated July 1, 1998, as
extended on July 12, 2000.

 

 

1



--------------------------------------------------------------------------------

1.6 “Change in Control” shall have the meaning ascribed to such term under the
Participating Executive’s employment agreement with the Company dated July 1,
1998, as extended on July 12, 2000, provided that for purposes of Article III of
the Plan only, a Change in Control will not have been deemed to have occurred
unless such circumstances would constitute a change in control as defined by
Section 409A of the Code.

1.7 “Code” means the Internal Revenue Code of 1986, as amended.

1.8 “Company” means IMAX Corporation and any successor thereto.

1.9 “Cost-of-Living Adjustment” means an adjustment to the Monthly Annuity ,
effective as of each January 1 following the Annuity Starting Date with respect
to such Monthly Annuity, and continuing for as long as such Benefit continues to
be payable, such that the amount of the monthly payment in respect of such
Benefit shall be adjusted by adding 50% of the product of (i) the amount of such
monthly payment as in effect immediately prior to such January 1 by (ii) a
fraction, not less than one, the numerator of which shall be the Cost-of-Living
Index for the October immediately preceding such Annuity Starting Date and the
denominator of which shall be the Cost of Living Index for the immediately
preceding October; provided, however, that with respect to the adjustment on the
first January 1 following the Annuity Starting Date for each Benefit, the
fraction described in the preceding clause (ii) shall be further multiplied by a
fraction, the numerator of which is the number of full months from the
applicable Annuity Starting Date through such January 1 and the denominator of
which is twelve.

1.10 “Cost-of-Living Index” means the Consumer Price Index for All Urban
Consumers (CPI-U) All Items Unadjusted published by the Bureau of Labor
Statistics of the United States Department of Labor. In the event such Index
ceases to be published, the Company and each Participating Executive (or upon
the death of a Participating Executive, such Participating Executive’s Surviving
Spouse) shall agree on a comparable index to be used with respect to the Benefit
of such Participating Executive or Surviving Spouse.

1.11 “Deferred Retirement” means a Termination of Employment after the
Participating Executive’s Normal Retirement Date other than by reason of death,
Disability, or by the Company for Cause.

1.12 “Disability Retirement” means a Termination of Employment due to a
“disability” entitling the Participating Executive to benefits under the
long-term disability policy of the Company in which he is entitled to
participate. If there is no such policy, then “disability” means a physical or
mental condition which a physician selected by the Company determines has
prevented the Participating Executive from substantially performing his
responsibilities for the Company for a period of at least 180 consecutive days.

1.13 “Final Average Compensation” means the Participating Executive’s average
annual compensation from the Company and its Affiliates determined by
considering the sixty (60) consecutive months which afford the highest such
average during the Participating Executive’s employment by the Company and its
Affiliates. For this calculation, compensation shall include only base salary
and regular annual bonus, including amounts deferred as before tax contributions
to plans maintained under Sections 401(k) or 125 of the Code. Compensation does

 

2



--------------------------------------------------------------------------------

not include the value of any awards under any long-term incentive plan, any
benefits in the nature of severance pay, or any amounts of additional W-2 income
representing taxable employee benefits and employer payments of additional
withholding (commonly referred to as “grossed up” compensation). Final Average
Compensation is determined without regard to transfers between or among the
Company and any Affiliate.

1.14 “Involuntary Retirement” means a Termination of Employment that is directed
by the Company or its Affiliates and is involuntary on the part of the
Participating Executive prior to the Participating Executive’s Normal Retirement
Date for any reason other than for Cause or by reason of Disability Retirement
or death.

1.15 “Lump Sum Payment” means, with respect to any Benefit, a payment which is
the Actuarial Equivalent of all, or the remaining portion, of such Benefit
(including, for a Participating Executive, the survivor portion of the Benefit
earned by him), which payment shall serve to discharge any and all obligations
of the Company to provide such Benefit. For purposes of clarity, (x) the value
of a Participant’s Benefit shall be determined at the Participant’s Annuity
Starting Date and shall not be redetermined thereafter (including following the
death of the Participant) and (y) the Lump Sum Payment shall reflect the
projected Cost-of-Living Adjustment.

1.16 “Monthly Annuity” means a monthly annuity payable for the life of the
Participating Executive with a survivor benefit payable for the life of the
Participating Executive’s Surviving Spouse in monthly amounts initially equal to
50% of the amount payable to the Participating Executive immediately prior to
his death (determined without regard to Section 3.3(c) hereof), such amounts to
be adjusted to reflect the Cost of Living Adjustment.

1.17 “Normal Retirement” means a Termination of Employment on the Participating
Executive’s Normal Retirement Date other than by reason of death, Disability, or
by the Company for Cause.

1.18 “Normal Retirement Date” means, with respect to each Participating
Executive, the first day of the calendar month coincident with or next following
such Participating Executive’s 55th birthday.

1.19 “Participating Executive” means a key employee of the Company or any of its
Affiliates who has been designated as a participant by the Company as provided
in Section 2.1 hereof.

1.20 “Plan” means the IMAX Corporation Supplemental Executive Retirement Plan,
as it may be amended from time to time.

1.21 “Rabbi Trust” means a trust in form and substance as agreed by the Company
and the Participating Executives.

1.22 “Surviving Spouse” means the person to whom a Participating Executive is
married on the earlier of the date of his death or his Annuity Starting Date. A
spouse of a Participating Executive shall not be considered a Surviving Spouse
if, at the time that spouse’s right to a Benefit otherwise would be determined,
it is established to the satisfaction of the

 

3



--------------------------------------------------------------------------------

Committee that (a) the spouse cannot be located; or (b) the Participating
Executive is legally separated or the Participating Executive has been abandoned
(as determined in accordance with the local law) and the Participating Executive
has a court order to such effect.

1.23 “Termination of Employment” means circumstances which would constitute a
“separation from service” with the Company and its Affiliates for purposes of
Section 409A of the Code. In the case of Disability Retirement, Termination of
Employment shall be deemed to occur (i) upon the commencement of disability
payments under the Company’s long-term disability policy or (ii) upon the
determination described in Section 1.12 hereof, as the case may be.

1.24 “Vesting Percentage” shall have the same meaning ascribed to it in
Section 4.1 hereof.

1.25 “Voluntary Retirement” means a Termination of Employment that is directed
by such Participating Executive and is voluntary on the part of the
Participating Executive prior to his Normal Retirement Date other than by reason
of his death or Disability.

ARTICLE II

Participants

2.1 Designation of Participating Executives.

The Company, in its sole discretion, shall designate those key employees of the
Company or its Affiliates who are eligible to participate in the Plan.

2.2 Effectiveness.

The designation of an employee as a Participating Executive shall be effective
from the date of such designation. A Participating Executive shall cease to be a
Participating Executive (a) upon his death, (b) upon the payment of his entire
nonforfeitable Benefit under the Plan or (c) upon his Termination of Employment
for Cause.

ARTICLE III

Benefits

3.1 Normal Retirement.

(a) Subject to Section 3.8 and 3.9 herein, upon Normal Retirement, a
Participating Executive will be entitled to receive a Benefit that has a value
that is Actuarially Equal to the value of a Monthly Annuity providing annual
payments to him equal to 75% of his Final Average Compensation increased to
reflect the Cost-of-Living Adjustment and payments to his Surviving Spouse as
set forth herein. If the Participating Executive’s Normal Retirement occurs
prior to August 1, 2010, then the Benefit shall be paid in monthly installments,
each of which shall be equal to the amount of the Monthly Annuity payments,
until the earlier of (i) a Change in Control or (ii) August 1, 2010, at which
time the Participating Executive shall receive

 

4



--------------------------------------------------------------------------------

the Lump Sum Payment that has an Actuarially Equivalent value to the excess, if
any, of (i) the value of the Benefit earned by such Participating Executive
(including the survivor portion thereof) determined as of his Annuity Starting
Date over (ii) the value, adjusted for interest at the rate of 7% per annum, of
such installment payments previously paid, provided that, if a Change in Control
occurs after the Participating Executive’s Normal Retirement and prior to
January 1, 2007, then (x) on the date of the consummation of the Change in
Control, the Lump Sum Payment will be deposited into a Rabbi Trust and (y) the
amount held in the Rabbi Trust will be distributed to the Participating
Executive on January 2, 2007. If the Participating Executive’s Normal Retirement
occurs on or after August 1, 2010, then the Benefit shall be paid in its
entirety as a Lump Sum Payment the value of which is Actuarially Equal to the
value of the Benefit earned by such Participating Executive.

(b) The Participating Executive’s Annuity Starting Date shall be his Normal
Retirement Date.

(c) Upon the death of the Participating Executive, the Participating Executive’s
Surviving Spouse will be entitled to receive a Benefit as specified in
Section 3.6 herein.

3.2 Deferred Retirement.

(a) Subject to Section 3.8 and 3.9 herein, upon Deferred Retirement, a
Participating Executive will be entitled to receive a Benefit that has a value
that is Actuarially Equal to the value of a Monthly Annuity providing annual
payments to him initially equal to the product of (i) 75% of his Final Average
Compensation, and (ii) a fraction, not less than one, the numerator of which
shall be the Cost-of-Living Index for the month that is two months prior to the
Participating Executive’s Annuity Starting Date and the denominator of which
shall be the Cost-of-Living Index for the month that is two months prior to the
month in which occurs the Participating Executive’s Normal Retirement Date, and
payments to his Surviving Spouse as set forth herein. Such annual payments shall
be adjusted after the Annuity Starting Date by the Cost of Living Adjustment. If
the Participating Executive’s Deferred Retirement occurs prior to August 1,
2010, then the Benefit shall be paid in monthly installments, each of which
shall be equal to the amount of the Monthly Annuity payments, until the earlier
of (i) a Change in Control or (ii) August 1, 2010, at which time the
Participating Executive shall receive the Lump Sum Payment that has an
Actuarially Equivalent value to the excess, if any, of (i) the value of the
Benefit earned by such Participating Executive (including the survivor portion
thereof) determined as of his Annuity Starting Date over (ii) the value,
adjusted for interest at the rate of 7% per annum, of such installment payments
previously paid, provided that, if a Change in Control occurs after the
Participating Executive’s Deferred Retirement and prior to January 1, 2007, then
(x) on the date of the consummation of the Change in Control, the Lump Sum
Payment will be deposited into a Rabbi Trust and (y) the amount held in the
Rabbi Trust will be distributed to the Participating Executive on January 2,
2007. If the Participating Executive’s Deferred Retirement occurs on or after
August 1, 2010, then the Benefit shall be paid in its entirety as a Lump Sum
Payment the value of which is Actuarially Equal to the value of the Benefit
earned by such Participating Executive.

 

 

5



--------------------------------------------------------------------------------

(b) The Participating Executive’s Annuity Starting Date shall be the first day
of the month following the effective date of his Termination of Employment.

(c) Upon the death of the Participating Executive, the Participating Executive’s
Surviving Spouse will be entitled to receive a Benefit as specified in
Section 3.6 herein.

3.3. Disability Retirement.

(a) Subject to Section 3.8 and 3.9 herein, upon Disability Retirement, a
Participating Executive will be entitled to receive a Benefit that has a value
that is Actuarially Equal to the value of a Monthly Annuity providing annual
payments to him equal to 75% of his Final Average Compensation increased to
reflect the Cost-of-Living Adjustment, and payments to his Surviving Spouse as
set forth herein. If the Participating Executive’s Disability Retirement occurs
prior to August 1, 2010, then the Benefit shall be paid in monthly installments,
each of which shall be equal to the amount of the Monthly Annuity payments,
until the earlier of (i) a Change in Control or (ii) August 1, 2010, at which
time the Participating Executive shall receive the Lump Sum Payment that has an
Actuarially Equivalent value to the excess, if any, of (i) the value of the
Benefit earned by such Participating Executive (including the survivor portion
thereof) determined as of his Annuity Starting Date over (ii) the value,
adjusted for interest at the rate of 7% per annum, of such installment payments
previously paid, provided that, if a Change in Control occurs after the
Participating Executive’s Disability Retirement and prior to January 1, 2007,
then (x) on the date of the consummation of the Change in Control, the Lump Sum
Payment will be deposited into a Rabbi Trust and (y) the amount held in the
Rabbi Trust will be distributed to the Participating Executive on January 2,
2007. If the Participating Executive’s Disability Retirement occurs on or after
August 1, 2010, then the Benefit shall be paid in its entirety as a Lump Sum
Payment the value of which is Actuarially Equal to the value of the Benefit
earned by such Participating Executive.

(b) The Participating Executive’s Annuity Starting Date shall be the first day
of the month following the effective date of his Termination of Employment.

(c) The amount of the payments payable pursuant to Section 3.3(a) shall be
reduced on an after-tax basis by the Actuarially Equivalent value of the benefit
payable to a Participating Executive pursuant to any disability insurance policy
maintained by the Company or its Affiliates.

(d) Upon the death of the Participating Executive, the Participating Executive’s
Surviving Spouse will be entitled to receive a Benefit as specified in
Section 3.6 herein.

3.4 Involuntary Retirement.

(a) Subject to Section 3.8 and 3.9 herein, upon Involuntary Retirement, a
Participating Executive will be entitled to receive a Benefit that has a value
that is Actuarially Equal to the value of a Monthly Annuity providing annual
payments to him equal to 75% of his Final Average Compensation increased to
reflect the Cost-of-Living Adjustment, and payments to his Surviving Spouse as
set forth herein. If the Participating Executive’s Involuntary

 

6



--------------------------------------------------------------------------------

Retirement occurs prior to August 1, 2010, then the Benefit shall be paid in
monthly installments, each of which shall be equal to the amount of the Monthly
Annuity payments, until the earlier of (i) a Change in Control or (ii) August 1,
2010, at which time the Participating Executive shall receive the Lump Sum
Payment that has an Actuarially Equivalent value to the excess, if any, of
(i) the value of the Benefit earned by such Participating Executive (including
the survivor portion thereof) determined as of his Annuity Starting Date over
(ii) the value, adjusted for interest at the rate of 7% per annum, of such
installment payments previously paid, provided that, if a Change in Control
occurs after the Participating Executive’s Involuntary Retirement and prior to
January 1, 2007, then (x) on the date of the consummation of the Change in
Control, the Lump Sum Payment will be deposited into a Rabbi Trust and (y) the
amount held in the Rabbi Trust will be distributed to the Participating
Executive on January 2, 2007. If the Participating Executive’s Involuntary
Retirement occurs on or after August 1, 2010, then the Benefit shall be paid in
its entirety as a Lump Sum Payment the value of which is Actuarially Equal to
the value of the Benefit earned by such Participating Executive.

(b) The Participating Executive’s Annuity Starting Date shall be the first day
of the month following the effective date of his Termination of Employment.

(c) Upon the death of the Participating Executive, the Participating Executive’s
Surviving Spouse will be entitled to receive a Benefit as specified in
Section 3.6 herein.

3.5 Voluntary Retirement.

(a) Subject to Section 3.8 and 3.9 herein, upon Voluntary Retirement, a
Participating Executive will be entitled to receive a Benefit that has a value
that is Actuarially Equal to the value of a Monthly Annuity providing annual
payments to him equal to the product of (x) his Vesting Percentage and (y) 75%
of his Final Average Compensation increased to reflect the Cost-of-Living
Adjustment, and payments to his Surviving Spouse as set forth herein. If the
Participating Executive’s Voluntary Retirement occurs prior to August 1, 2010,
then the Benefit shall be paid in monthly installments, each of which shall be
equal to the amount of the Monthly Annuity payments, until the earlier of (i) a
Change in Control or (ii) August 1, 2010, at which time the Participating
Executive shall receive the Lump Sum Payment that has an Actuarially Equivalent
value to the excess, if any, of (i) the value of the Benefit earned by such
Participating Executive (including the survivor portion thereof) determined as
of his Annuity Starting Date over (ii) the value, adjusted for interest at the
rate of 7% per annum, of such installment payments previously paid, provided
that, if a Change in Control occurs after the Participating Executive’s
Voluntary Retirement and prior to January 1, 2007, then (x) on the date of the
consummation of the Change in Control, the Lump Sum Payment will be deposited
into a Rabbi Trust and (y) the amount held in the Rabbi Trust will be
distributed to the Participating Executive on January 2, 2007. If the
Participating Executive’s Voluntary Retirement occurs on or after August 1,
2010, then the Benefit shall be paid in its entirety as a Lump Sum Payment the
value of which is Actuarially Equal to the value of the Benefit earned by such
Participating Executive.

(b) The Participating Executive’s Annuity Starting Date shall be the first day
of the month following the effective date of his Termination of Employment.

 

 

7



--------------------------------------------------------------------------------

(c) Upon the death of the Participating Executive, the Participating Executive’s
Surviving Spouse will be entitled to receive a Benefit as specified in
Section 3.6 herein.

3.6 Death Benefit.

(a) The Surviving Spouse of a Participating Executive who dies while an employee
of the Company or its Affiliates shall be entitled to receive a Benefit that has
an Actuarially Equivalent value to the Monthly Annuity earned by such
Participating Executive (including the survivor portion thereof) determined as
if the Participating Executive had a Termination of Employment (treated as set
forth in the following sentence) on the day preceding the date of his death (and
determined without regard to the Participating Executive’s actual death). For
purposes of clarity, such Benefit shall be Actuarially Equivalent to the 50%
joint and survivor annuity that constitutes the Monthly Annuity, determined as
if the Participating Executive had a Termination of Employment on the day
preceding the date of his death. If the Participating Executive’s death occurs
on or prior to his Normal Retirement Date, then such Termination of Employment
shall be treated as if it was a Normal Retirement and otherwise such Termination
of Employment shall be treated as if it was a Deferred Retirement.

(b) The Surviving Spouse of a Participating Executive who dies after a
Termination of Employment and prior to the Participating Executive having
received a Lump Sum Payment of his entire Benefit shall be entitled to receive a
Benefit that has a value equal to the excess, if any, of (i) the Actuarially
Equivalent value of the Monthly Annuity earned by such Participating Executive
(including the survivor portion thereof) determined as of his Annuity Starting
Date (and determined without regard to the Participating Executive’s actual
death) over (ii) the value, adjusted for interest at the rate of 7% per annum,
of the payments made pursuant to the Plan to the Participating Executive during
his life.

(c) The benefits payable under this Section 3.6 shall be paid in the form of a
Lump Sum Payment payable as soon as practicable, but not more than 30 days
following, the Participating Executive’s death.

3.7 Termination of Employment Due to Cause.

Upon a Participating Executive’s Termination of Employment by the Company or its
Affiliates for Cause prior to a Change in Control, the Participating Executive
(and his Surviving Spouse) shall forfeit any and all Benefits to which he may
have been entitled, whether or not vested.

3.8 Change in Control

(a) Notwithstanding anything to the contrary herein, in the event of a Change in
Control coincident with or prior to the Participating Executive’s Termination of
Employment, the Participating Executive shall be entitled to receive a Benefit
(payable in the form of a Lump Sum Payment as set forth below) that has an
Actuarially Equivalent value to the sum of (i) the Actuarially Equivalent value
of the Benefit earned by such Participating Executive (including the survivor
portion thereof) determined as if the Participating Executive had a Termination
of Employment (treated as set forth in the following sentence) on the date of
the Change in Control

 

8



--------------------------------------------------------------------------------

(the “Adjusted Amount”) and (ii) the Actuarially Equivalent value of 60% of the
excess of the Prior Amount (as defined below) over the Adjusted Amount. If the
Change in Control occurs on or prior to the Participating Executive’s Normal
Retirement Date, then such Termination of Employment shall be treated as if it
was a Normal Retirement and if the Change in Control occurs after the
Participating Executive’s Normal Retirement Date then such Termination of
Employment shall be treated as if it was a Deferred Retirement. For purposes of
this paragraph, the term “Prior Amount” means the Adjusted Amount determined by
replacing “50%” in the definition of the term “Monthly Annuity” herein with
“100%” and by replacing “50%” in the definition of the term “Cost-of-Living
Adjustment” herein with “100%.” The Benefit shall be payable in the form of an
Actuarially Equivalent Lump Sum Payment on the date of the Change in Control,
provided that, if the Change in Control occurs prior to January 1, 2007, then
(x) on the date of the consummation of the Change in Control, the Lump Sum
Payment will be deposited into a Rabbi Trust and (y) the amount held in the
Rabbi Trust will be distributed on January 2, 2007.

(b) Subject to Section 3.7 hereof, in the event of a Change in Control after the
Participating Executive’s Termination of Employment and prior to January 1,
2016, the Participating Executive (or if the Change in Control occurs after the
Participating Executive’s death, the Participating Executive’s Surviving Spouse
or her heirs or assigns) shall be entitled to receive an amount that is
Actuarially Equivalent to the product of (x) amount determined under clause
(ii) of paragraph (a) above, with the Prior Amount and Adjusted Amount
determined as of the date of the Change in Control but based on the date of the
Participating Executive’s actual Termination of Employment and (y) the
Participating Executive’s Vesting Percentage. Such amount shall be payable in an
Actuarially Equivalent Lump Sum Payment on the date of the Change in Control,
provided that, if the Change in Control occurs prior to January 1, 2007, then
(x) on the date of the consummation of the Change in Control, the Lump Sum
Payment will be deposited into a Rabbi Trust and (y) the amount held in the
Rabbi Trust will be distributed on January 2, 2007. The amount payable pursuant
to this paragraph 3.8(b) shall be in addition to, and not in lieu of, any other
amount payable under the Plan.

3.9 Section 409A Six Month Rule

Notwithstanding anything herein to the contrary, to the extent required by
Section 409A(a)(2)(B) of the Code, in event that a Participating Executive is a
“specified employee” within the meaning of such Section any distribution
hereunder resulting from a Termination of Employment that is required to be made
prior to six months following such Termination of Employment shall instead be
made deferred and paid on the first day of the seventh month following such
Termination of Employment, in which case the Participating Executive shall be
entitled to receive interest on the deferred amount credited at the applicable
federal rate for short-term obligations (determined pursuant to Section 7872 of
the Code in effect as of the date of such Termination of Employment).

 

9



--------------------------------------------------------------------------------

ARTICLE IV

Vesting

4.1 Vesting Percentage.

(a) The Vesting Percentage of a Participating Executive who undergoes a
Termination of Employment other than by reason of Voluntary Retirement shall be
100%.

(b) The Vesting Percentage of a Participating Executive whose employment
terminates by Voluntary Retirement shall be the sum of (i) 50% plus (ii) the
product of (x) a fraction (not to exceed one), the numerator of which is the
Participating Executive’s number of whole years of service for the Company or
its Affiliates from the date such Participating Executive became a Participating
Executive in the Plan to the date of his Termination of Employment, and the
denominator of which is the number of whole years from the date such
Participating Executive became a Participating Executive in the Plan to such
Participating Executive’s Normal Retirement Date and (y) 50%; provided, that the
Vesting Percentage shall be 100% if the Participating Executive’s Termination of
Employment occurs after the occurrence of a Change in Control.

ARTICLE V

Plan Administration

5.1 Amendment and Termination.

The Plan may be amended with respect to a Participating Executive only by an
instrument in writing signed by such Participating Executive and the Company.

5.2 Funding.

The Company shall be solely responsible for the payment of such Participating
Executive’s or Surviving Spouse’s Benefit. The Plan shall be unfunded. Benefits
under the Plan shall be paid from the general assets of the Company and each
Participating Executive’s and Surviving Spouse’s rights against the Company
shall be those of an unsecured general creditor.

5.3 Benefits Not Assignable.

Benefits provided under the Plan may not be anticipated, assigned (either at law
or in equity), alienated or subject to attachment, garnishment, levy, execution
or other legal or equitable process.

5.4 Plan Not a Contract of Employment.

The Plan is not a contract of employment, and the terms of employment of any
Participating Executive shall not be affected in any way by the Plan or related
instruments except as specifically provided in the Plan or such related
instruments. The establishment of the Plan shall not be construed as conferring
any legal rights upon any Participating Executive for a

 

10



--------------------------------------------------------------------------------

continuation of employment, nor shall it interfere with the right of the Company
to discharge any employee and to treat him without regard to the effect which
such treatment might have upon him as a Participating Executive. Each
Participating Executive and all persons who may have or claim any right by
reason of his participation shall be bound by the terms of the Plan and all
agreements entered into pursuant thereto.

5.5 Construction.

(a) The Plan is intended to qualify as a plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees as referred to in Section 201(2) of the Employee
Retirement Income Security Act of 1974, as amended, and its terms shall be
interpreted accordingly. Otherwise, the laws of the State of New York shall
control the interpretation and performance of the terms of the Plan.

(b) If any provision of the Plan, or the application of any such provision to
any person or circumstances, shall be invalid under any federal or state law,
neither the application of such provision to persons or circumstances other than
those as to which such provision is invalid nor any other provisions of the Plan
shall be affected thereby.

(c) The headings and subheadings in the Plan have been inserted for convenience
of reference only, and are to be ignored in any construction of the provisions
thereof.

(d) The Plan is intended not to give rise to tax under Section 409A of the Code.
In the event that the Company and a Participating Executive determine that any
provision of the Plan would be expected to give rise to tax under Section 409A,
then the Plan shall be construed (as to such Participating Executive) in a
manner that the Company and such Participating Executive agree would avoid such
tax, or the Plan shall be amended in a manner and to the extent that the Company
and such Participating Executive agree is necessary to avoid such tax.

5.6 Taxes.

The Company shall not be responsible for the tax consequences under federal,
state or local law of any election made by any Participating Executive under the
Plan. All payments under the Plan shall be subject to withholding and reporting
requirements to the extent applicable law requires.

 

IMAX CORPORATION By:   “Garth M. Girvan”   Garth M. Girvan Title:   Director
Date:   May 4, 2007

 

11